DETAILED ACTION
Allowable Subject Matter
Claims 1-9, 11, and 13-23 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) a combined firearm receiver and rail comprising: a handguard rail; a receiver housing disposed within the handguard rail; and, particularly, a handguard section that does not come into physical contact with a barrel or a barrel nut of the firearm, and, particularly, wherein the handguard section extends from a rear portion of the handguard rail to an area over a barrel of the firearm, wherein the handguard rail comprises a charging handle guideway, particularly,  the charging handle guideway extending along an entire length of the handguard rail;
(claim 13) a combined firearm receiver and rail comprising: a handguard rail; and a receiver housing disposed within the handguard rail, wherein the handguard rail comprises a takedown lug clearance slot, a handguard magazine port, a handguard continuous rail, a handguard ejection port, an attachment location, accessory attachment points, a handguard charging handle latch retaining slot, a charging handle housing, a charging handle guideway, a bolt catch clearance slot, a barrel cavity, a receiver cavity, a shell deflector, an exhaust port, a handguard section, and an integral shell deflector, wherein the receiver housing comprises a gas key clearance slot, a cam pin clearance cut-out, an ejection port, a fastening location, a gas line housing, a gas line, barrel receiver, a trunnion pin slot, a magazine port, a fire control group opening, a takedown lug, a takedown lug pin hole, a gas key slot opening, a trunnion port, wherein a rear portion of at least one of the handguard rail and the receiver housing defines a slotted octagonal cross-sectional area, particularly, wherein the handguard section does not come into physical contact with a barrel or a barrel nut of a firearm,-4-Appln. No.: 16/783,024Attorney Docket No.: 0137-000009/US particularly, wherein the handguard section extends from the rear portion of the handguard rail to an area over a barrel of the firearm, particularly, wherein a combined cross-sectional thickness of the handguard rail and the receiver housing is such that the receiver housing does not protrude through the handguard rail, particularly, wherein the combined cross-sectional thickness of the handguard rail and the receiver housing is such that the integral shell deflector of the receiver housing does not protrude away from an exterior surface of the receiver housing, and wherein the handguard rail is mechanically secured to the receiver housing;
(claim 21) a combined firearm receiver and rail comprising: a handguard rail; and a receiver housing disposed within the handguard rail, wherein the handguard rail comprises an integral shell deflector and, particularly, a combined cross-sectional thickness of the handguard rail and the receiver housing is such that the receiver housing does not protrude through the handguard rail; and,
(claim 23) a combined firearm receiver and rail comprising: a handguard rail; a receiver housing disposed within the handguard rail, wherein the handguard rail comprises a charging handle guideway, the charging handle guideway extending along an entire length of the handguard rail, and wherein the receiver housing comprises an integral shell deflector, and, particularly, wherein a combined cross-sectional thickness of the handguard rail and the receiver housing is such that the integral shell deflector of the receiver housing does not protrude away from an exterior surface of the receiver housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
28-Jun-22